In a proceeding under article 78 of the former Civil Practice Act (now CPLR, art. 78), to annul a determination made in a disciplinary proceeding finding the petitioner, a hospital staff attendant at a State mental hospital, guilty of failing to report proof of assault by another attendant upon a hospital patient, and demoting the petitioner, the petitioner appeals from an order of the Supreme Court, Queens County, dated June 28, 1962, which denied his petition. Order affirmed, without costs. In our opinion the acting director of the hospital, who had been so designated by the Commissioner of the Department of Mental Hygiene, possessed all the powers of the director of the hospital; hence the acting director was empowered to hear the charges and to make the determination. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.